Exhibit 10.2

Execution Copy

CUSTODIAN AGREEMENT

among

AMERICREDIT FINANCIAL SERVICES, INC.,

as Custodian,

and

THE BANK OF NEW YORK MELLON,

as Trust Collateral Agent

Dated as of November 14, 2012



--------------------------------------------------------------------------------

THIS CUSTODIAN AGREEMENT, dated as of November 14, 2012, is made with respect to
the issuance of Notes and a Certificate by AmeriCredit Automobile Receivables
Trust 2012-5 (the “Issuer”), and is between AMERICREDIT FINANCIAL SERVICES,
INC., as custodian (in such capacity, the “Custodian”) and THE BANK OF NEW YORK
MELLON, a New York banking corporation, as trust collateral agent (the “Trust
Collateral Agent”). Capitalized terms used herein which are not defined herein
shall have the meanings set forth in the Sale and Servicing Agreement (as
hereinafter defined).

W I T N E S S E T H:

WHEREAS, AmeriCredit Financial Services, Inc. (“AFS”) and AFS SenSub Corp. (“AFS
SenSub”) have entered into a Purchase Agreement dated as of November 14, 2012
(the “Purchase Agreement”), pursuant to which AFS has sold, transferred and
assigned to AFS SenSub all of its right, title and interest in and to the
Receivables;

WHEREAS, the Issuer, AFS, as Servicer (the “Servicer”), AFS SenSub and The Bank
of New York Mellon, as Trust Collateral Agent, have entered into a Sale and
Servicing Agreement, dated as of November 14, 2012 (the “Sale and Servicing
Agreement”), pursuant to which AFS SenSub has sold, transferred and assigned to
the Issuer all of AFS SenSub’s right, title and interest in and to the
Receivables;

WHEREAS, the Trust Collateral Agent wishes to appoint the Custodian to hold the
Receivable Files as the custodian on behalf of the Issuer and the Trust
Collateral Agent;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

1. Appointment of Custodian; Acknowledgement of Receipt. Subject to the terms
and conditions hereof, the Trust Collateral Agent hereby revocably appoints the
Custodian, but shall not be responsible for the acts or omissions of the
Custodian, and the Custodian hereby accepts such appointment, as custodian and
bailee on behalf of the Issuer and the Trust Collateral Agent, to maintain
exclusive custody of the Receivable Files relating to the Receivables from time
to time pledged to the Trust Collateral Agent as part of the Other Conveyed
Property. In performing its duties hereunder, the Custodian agrees to act with
reasonable care, using that degree of skill and attention that a commercial bank
acting in the capacity of a custodian would exercise with respect to files
relating to comparable automotive or other receivables that it services or holds
for itself or others. The Custodian hereby, as of the Closing Date, acknowledges
receipt of the Receivable File for each Receivable listed in the Schedule of
Receivables attached as Schedule A to the Sale and Servicing Agreement subject
to any exceptions noted on the Custodian’s Acknowledgement (as defined below).
As evidence of its acknowledgement of such receipt of such Receivables, the
Custodian shall execute and deliver on the Closing Date the Custodian’s
Acknowledgement attached hereto as Exhibit A, (the “Custodian’s
Acknowledgement”).



--------------------------------------------------------------------------------

2. Maintenance of Receivables Files at Office. The Custodian agrees to maintain
the Receivable Files at its office located at 4001 Embarcadero, Suite 200,
Arlington, Texas 76014 or at such other office as shall from time to time be
identified to the Trust Collateral Agent upon prior written notice and the
Custodian will hold the Receivable Files in such office on behalf of the Issuer
and the Trust Collateral Agent, clearly identified as being separate from any
other instruments and files on its records, including other instruments and
files held by the Custodian and in compliance with Section 3(c) hereof.

3. Duties of Custodian.

(a) [Reserved].

(b) Safekeeping. The Custodian shall hold the Receivable Files on behalf of the
Trust Collateral Agent clearly identified as being separate from all other files
or records maintained by the Custodian at the same location and shall maintain
such accurate and complete accounts, records and computer systems pertaining to
each Receivable File as will enable the Custodian, as agent for the Trust
Collateral Agent, to comply with the terms and conditions of the Sale and
Servicing Agreement. Each Receivable representing tangible chattel paper (as
such term is defined in the UCC) shall be stamped on both of the first page and
the signature page (if different) to indicate the assignment and/or pledge of
each such Receivable. Each Receivable shall be identified on the books and
records of the Custodian in a manner that (i) is consistent with the practices
of a commercial bank acting in the capacity of custodian with respect to similar
receivables, (ii) indicates that the Receivables are held by the Custodian on
behalf of the Trust Collateral Agent and (iii) is otherwise necessary, as
reasonably determined by the Custodian, to comply with the terms of this
Custodian Agreement. The Custodian shall conduct, or cause to be conducted,
periodic physical inspections of the Receivable Files held by it under this
Custodian Agreement, and of the related accounts, records and computer systems,
in such a manner as shall enable the accuracy of the Custodian’s inventory and
recordkeeping to be independently verified. Such inspections shall be conducted
at such times, in such manner and by such persons including, without limitation,
independent accountants, as the Trust Collateral Agent may request and the cost
of such inspections shall be borne directly by the Custodian and not by the
Trust Collateral Agent. The Custodian shall promptly report to the Trust
Collateral Agent in writing any failure on its part to hold the Receivable Files
and maintain its accounts, records and computer systems as herein provided and
promptly take appropriate action to remedy any such failure. Upon the Trust
Collateral Agent’s written request, the Custodian shall make copies or other
electronic file records (e.g. diskettes, CD’s, etc.) (the “Copies”) of the
Receivable Files and shall deliver such Copies to the Trust Collateral Agent and
the Trust Collateral Agent shall hold such Copies on behalf of the Noteholders.
Subject to Section 3(d) hereof, the Custodian shall at all times (i) maintain
the original or with respect to “electronic chattel paper” as such term is
defined in the UCC, an authoritative copy of the fully executed original retail
installment sales contract or promissory note and (ii) maintain the original of
the Lien Certificate or application therefore (if no such Lien Certificate has
yet been issued), in each case relating to each Receivable in a fireproof vault;
provided, however, the Lien Certificate may be maintained electronically by the
Registrar of Titles of the applicable state pursuant to applicable state laws,
with confirmation thereof maintained by the Custodian or a third party service
provider.



--------------------------------------------------------------------------------

(c) Access to Records. The Custodian shall, subject only to the Custodian’s
security requirements applicable to its own employees having access to similar
records held by the Custodian, which requirements shall be consistent with the
practices of a commercial bank acting in the capacity of custodian with respect
to similar files or records, and at such times as may be reasonably imposed by
the Custodian, permit only the Noteholders and the Trust Collateral Agent or
their duly authorized representatives, attorneys or auditors to inspect, at the
Servicer’s expense, the Receivable Files and the related accounts, records, and
computer systems maintained by the Custodian pursuant hereto at such times as
the Noteholders or the Trust Collateral Agent may reasonably request.

(d) Release of Documents. Consistent with the practices of a commercial bank
acting in the capacity of custodian with respect to similar files or records,
the Custodian may release any Receivable in the Receivable Files to the
Servicer, if appropriate, under the circumstances provided in Section 3.3(b) of
the Sale and Servicing Agreement.

(e) Administration; Reports. The Custodian shall, in general, attend to all
non-discretionary details in connection with maintaining custody of the
Receivable Files on behalf of the Trust Collateral Agent. In addition, the
Custodian shall assist the Trust Collateral Agent generally in the preparation
of any routine reports to Noteholders or to regulatory bodies, to the extent
necessitated by the Custodian’s custody of the Receivable Files.

(f) Review of Lien Certificates. On or before the Closing Date, the Custodian
shall deliver to the Trust Collateral Agent a listing of all Receivables with
respect to which a Lien Certificate, showing AFS, an Originating Affiliate or a
Titled Third-Party Lender (which may be accomplished by the use of a properly
registered “doing business as” or “d/b/a” name in the applicable jurisdiction)
as secured party, was not included in the related Receivable File as of such
date. In addition, the Custodian shall deliver to the Trust Collateral Agent an
exception report (i) no later than the last Business Day of the calendar month
during which the 90th day after the Closing Date occurred, (ii) no later than
the last Business Day of the calendar month during which the 180th day after the
Closing Date occurred and (iii) no later than the last Business Day of the
calendar month during which the 240th day after the Closing Date occurred.

4. Instructions; Authority to Act. The Custodian shall be deemed to have
received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Responsible Officer of the Trust
Collateral Agent. Such instructions may be general or specific in terms. A copy
of any such instructions shall be furnished by the Trust Collateral Agent to the
Trustee (if they are separate entities) and the Issuer.

5. Custodian Fee. For its services under this Custodian Agreement, the Custodian
shall be entitled to reasonable compensation to be paid by the Servicer.

6. Indemnification by the Custodian. The Custodian agrees to indemnify the
Issuer, the Owner Trustee, the Trust Collateral Agent and the Trustee for any
and all liabilities, obligations, losses, damage, payments, costs or expenses of
any kind whatsoever (including the fees and expenses of counsel) that may be
imposed on, incurred or asserted against the Issuer, the Owner Trustee, the
Trust Collateral Agent and the Trustee and their respective officers, directors,
employees, agents, attorneys and successors and assigns as the result of any act
or omission in any way relating to the maintenance and custody by the Custodian
of the Receivable Files; provided, however, that the Custodian shall not be
liable for any portion of any such liabilities,



--------------------------------------------------------------------------------

obligations, losses, damages, payments or costs or expenses due to the Issuer’s,
the Owner Trustee’s, the Trust Collateral Agent’s or the Trustee’s or the
officers’, directors’, employees’ and agents’ thereof own willful misfeasance,
bad faith or gross negligence. In no event shall the Custodian be liable to any
third party for acts or omissions of the Custodian.

7. Advice of Counsel. The Custodian shall be entitled to rely and act upon
advice of counsel with respect to its performance hereunder as custodian and
shall be without liability for any action reasonably taken pursuant to such
advice, provided that such action is not in violation of applicable Federal or
state law.

8. Effective Period, Termination, and Amendment; Interpretive and Additional
Provisions. This Custodian Agreement shall become effective as of the date
hereof and shall continue in full force and effect until terminated as
hereinafter provided. This Custodian Agreement may be amended at any time by
mutual agreement of the parties hereto with the prior written consent of the
Controlling Party, and may be terminated by any party by giving written notice
to the other parties, such termination to take effect no sooner than thirty
(30) days after the date of such notice. So long as AFS is serving as Custodian,
any termination of AFS as Servicer under the Sale and Servicing Agreement shall
terminate AFS as Custodian under this Custodian Agreement. Upon any termination
or amendment of this Custodian Agreement, the party seeking termination or
amendment, as applicable, shall give written notice to the Custodian, who shall
deliver such notice to Fitch Inc., d/b/a Fitch Ratings (“Fitch”) and Standard &
Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC business
(“Standard & Poor’s”) (collectively, the “Rating Agencies”). Immediately after
receipt of notice of termination of this Custodian Agreement, the Custodian
shall deliver the Receivable Files to the Trust Collateral Agent on behalf of
the Noteholders and at the Custodian’s expense, at such place or places as the
Trust Collateral Agent may designate, and the Trust Collateral Agent, or its
agent, as the case may be, shall act as custodian for such Receivables Files on
behalf of the Noteholders until such time as a successor custodian has been
appointed. If, within seventy-two (72) hours after the termination of this
Custodian Agreement, the Custodian has not delivered the Receivable Files in
accordance with the preceding sentence, the Trust Collateral Agent may enter the
premises of the Custodian and remove the Receivable Files from such premises. In
connection with the administration of this Custodian Agreement, the parties may
agree from time to time upon the interpretation of the provisions of this
Custodian Agreement as may in their joint opinion be consistent with the general
tenor and purposes of this Custodian Agreement, any such interpretation to be
signed by all parties and annexed hereto.

9. Governing Law. This Custodian Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of law provisions thereof (other than Sections 5-1401 and 5-1402 of the
New York General Obligations Law).

10. Notices. All demands, notices and communications hereunder shall be in
writing, electronically delivered or mailed, and shall be deemed to have been
duly given upon receipt (a) in the case of the Custodian, at the following
address: AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500,
Fort Worth, Texas 76102, Attention: Chief Financial Officer, (b) in the case of
the Trust Collateral Agent, at the following address: The Bank of New York
Mellon, 101 Barclay Street, 4 West, New York, New York 10286 (facsimile number
(212) 815-



--------------------------------------------------------------------------------

3986), Attention: Corporate Trust Administration – AmeriCredit 2012-5, (c) in
the case of Fitch, at the following address: One State Street Plaza, New York,
New York 10004, Attention: Asset Backed Surveillance, and (d) in the case of
Standard & Poor’s, via electronic delivery to Servicer_reports@sandp.com; for
any information not available in electronic format, hard copies should be sent
to the following address: 55 Water Street, 41st floor, New York, New York
10041-0003, Attention: ABS Surveillance Group, or at such other address as shall
be designated by such party in a written notice to the other parties. Where this
Custodian Agreement provides for notice or delivery of documents to the Rating
Agencies, failure to give such notice or deliver such documents shall not affect
any other rights or obligations created hereunder.

11. Binding Effect. This Custodian Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. Concurrently with the appointment of a successor trustee under the Sale
and Servicing Agreement, the parties hereto shall amend this Custodian Agreement
to make said successor trustee, the successor to the Trust Collateral Agent
hereunder.

12. Submission to Jurisdiction; Waiver of Jury Trial. Each of the parties hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action relating to this
Custodian Agreement, the Basic Documents or any other documents executed and
delivered in connection herewith, or for recognition and enforcement of any
judgment in respect thereof, to the nonexclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

(b) consents that any such action may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of such action in any
such court or that such action was brought in an inconvenient court and agrees
not to plead or claim the same; and

(c) waives, to the fullest extent permitted by law, any and all right to trial
by jury in any legal proceeding arising out of or relating to this Custodian
Agreement, the Basic Documents or the transactions contemplated hereby.

13. No Partnership or Joint Venture. Nothing herein contained shall constitute a
partnership between or joint venture by the parties hereto or constitute either
party the agent of the other (except for the limited instances expressly set
forth in the Basic Documents). Neither party shall hold itself out contrary to
the terms of this Section and neither party shall become liable by any
representation, act or omission of the other contrary to the provisions hereof.
This Custodian Agreement is not for the benefit of any third party and shall not
be deemed to give any right or remedy to any such party whether referred to
herein or not.

14. Severability. Any term or provision of this Custodian Agreement that is held
by a court of competent jurisdiction to be invalid, void or unenforceable shall
not affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the invalid, void or unenforceable
term or provision in any other situation or in any other jurisdiction. If the
final judgment of a court of competent jurisdiction declares that any



--------------------------------------------------------------------------------

term or provision hereof is invalid, void or unenforceable, the parties agree
that the court making such determination shall have the power to reduce the
scope, duration or applicability of the term or provision, to delete specific
words or phrases or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid, void or unenforceable term
or provision.

15. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Person, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by applicable law.

16. Counterparts. This Custodian Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same agreement. Facsimile, .pdf or other electronic signatures on
counterparts of this Custodian Agreement shall be deemed original signatures
with all rights accruing thereto.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Custodian
Agreement to be executed in its name and on its behalf by a duly authorized
officer on the day and year first above written.

 

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely as Trust
Collateral Agent By:  

/s/ Esther Antoine

  Name: Esther Antoine   Title:   Vice President AMERICREDIT FINANCIAL SERVICES,
INC., as Custodian By:  

/s/ Sheli Fitzgerald

  Name: Sheli Fitzgerald   Title:   Vice President, Corporate Finance

The foregoing Custodian Agreement

is hereby confirmed and accepted

as of the date first above written.

 

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2012-5, as Issuer By: WILMINGTON TRUST
COMPANY, not in its individual capacity but solely as Owner Trustee on behalf of
the Trust, By:  

/s/ Christopher M. Cavalli

  Name: Christopher M. Cavalli   Title:   Financial Services Officer

[Custodian Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CUSTODIAN’S ACKNOWLEDGEMENT

AmeriCredit Financial Services, Inc. (the “Custodian”), acting as Custodian
under a Custodian Agreement, dated as of November 14, 2012, between the
Custodian and The Bank of New York Mellon, as Trust Collateral Agent, pursuant
to which the Custodian holds on behalf of the Trust Collateral Agent for the
benefit of the Noteholders certain “Receivable Files,” as defined in the Sale
and Servicing Agreement, dated as of November 14, 2012 (the “Sale and Servicing
Agreement”), among AmeriCredit Automobile Receivables Trust 2012-5, as Issuer,
AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., as Servicer,
and The Bank of New York Mellon, as Trust Collateral Agent, hereby acknowledges
receipt of the Receivable File for each Receivable listed in the Schedule of
Receivables attached as Schedule A to said Sale and Servicing Agreement, except
as noted in the Custodian Exception List attached hereto as Schedule I and the
Lien Perfection Exception List attached hereto as Schedule II.

IN WITNESS WHEREOF, AmeriCredit Financial Services, Inc. has caused this
acknowledgement to be executed by its duly authorized officer as of this 20th
day of November, 2012.

 

AMERICREDIT FINANCIAL SERVICES, INC., as Custodian By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Custodian Exception List

[On File with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]



--------------------------------------------------------------------------------

SCHEDULE II

Lien Perfection Exception List

[On File with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]